UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1853



BROUKTAWIT TADESSE,

                                                          Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A71-795-133)


Submitted:   November 20, 2001         Decided:     November 30, 2001


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynda V. Rice, CAROLYN C. EAGLIN & ASSOCIATES, Alexandria, Vir-
ginia, for Petitioner. Robert D. McCallum, Jr., Assistant Attorney
General, Allen W. Hausman, Senior Litigation Counsel, A. Ashley
Tabador, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brouktawit Tadesse, a native and citizen of Ethiopia, peti-

tions for review of an order of the Board of Immigration Appeals

(Board) adopting the decision of the Immigration Judge (IJ) and

denying her application for asylum and withholding of deportation.

We have reviewed the administrative record and find that substan-

tial evidence supports the Board’s and IJ’s conclusion Tadesse

failed to show that she suffered persecution or establish a well-

founded fear of persecution necessary to qualify for relief from

deportation.    8   U.S.C.A.   §   1105a(a)(4)   (1994);*   8   C.F.R.   §

208.13(b)(2)(i) (2001); Fatin v. INS, 12 F.3d 1233, 1240, 1243 (3d

Cir. 1993); Huaman-Cornelio v. Board of Immigration Appeals, 979

F.2d 995, 999 (4th Cir. 1992); M.A. v. INS, 899 F.2d 304, 307, 313

& n.6 (4th Cir. 1990) (en banc).

     Accordingly, we affirm the Board’s order.        We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.

                                                                AFFIRMED




     *
       We note that 8 U.S.C.A. § 1105a(a)(4) was repealed by the
Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA) effective April 1, 1997. Because this case was in transi-
tion at the time the IIRIRA was passed, 8 U.S.C. § 1105a(a)(4) is
still applicable here under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.


                                   2